DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1, 9, and 17 are amended.  Claims 1-21 are pending for examination.  This action is made FINAL.

Response to Arguments
Applicant's Remarks filed 8/25/2022 with respect to Claim Interpretation have been fully considered but they are not persuasive. 
Applicant Remarks: “Applicant notes that the Office actually never explicitly applied 112(f) to any of Applicant's recited claim elements in addressing any of the Applicant's claims and never provided a corresponding claim interpretation. If the Office is applying 112(f), Applicant could not identify any such interpretation by the Office. As disclosed by the Applicant, it is clear that the current Application and claims recite an improved and novel point-of-sale (POS) terminal that is inherently, at least since the mechanical cash register, is a computer hardware and software implemented assembly or system. Card readers and transaction processing systems and are specialized computers having specialized interfaces and the perform specialized functions based on computer executable instructions (software). The novel improvements made by the Applicant are new novel specialized functions of a POS terminal and supporting transaction processing system (where applicable) that are made via specialized software code. The structure of the POS terminal is recited and the functions are recited.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes on pg. 3 of the Non-Final Rejection mailed on 5/25/2022 the examiner indicated “Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (i.e., Claims 17-21).”  Thus, the limitations from Claims 17-21 have been interepted to 
be claim limitation(s) [that] uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.

Applicant's Arguments filed 8/25/2022 with respect to 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Applicant Argues: “This is in contrast to Hirka which as a result fails to teach or disclose that the "subaccount number is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself." Hirka does not use subaccounts and does not use separate subaccount indicators that are not account numbers. Hirka describes a system that allows for the selection of "multiple accounts associated with a single financial card." Hirka at Abstract. But, the associated accounts are just associated full accounts not subaccounts. Hirka at [0042] ("having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith. According to this aspect, the cardholder will select an account associated with the card after swiping the card."). Hirka is silent as to the use of subaccounts as claimed. Hirka is similarly silent as to the use of a subaccount indicator that is separate and distinct from an account number. Rather Hirka discloses inputting an account indicator or type of account indicator generally. Hirka at [0022]. This causes the system of Hirka to use the full account number of the associated account. Hirka at [0024] ("For example, a cardholder may have a credit, debit, and multiple stored value accounts associated with a master account number. The cardholder may select whether to conduct each card transaction by accessing the credit, debit, or one of the stored value accounts."). This is in contrast to the claimed system which uses a subaccount indicator that is not a full account number. This is understandably the case as Hirka is directed toward selecting between different account types, e.g., a credit or debit card. Hirka at [0019] ("According to the novel approach taken for the present invention, the user may select whether the card will function as a credit card or whether it will function as a debit or ATM card.."). In contrast the instant invention uses a plurality of subaccounts to allow a user to budget. See, e.g., Specification at [0028] ("the user can establish prepaid amounts or budget for each subaccount SA within the primary account PA and enables the user to designate at the time of a purchase which one of the plurality of subaccounts SAs to utilize for the particular purchase and payment of the associated transaction amount TA to the payee PY."). 
As a result of its different purpose and different functionality, Hirka fails to teach or disclose the subaccounts and subaccount indicators as claimed in Independent Claim 1. Specifically, Hirka fails to teach or disclose that the "subaccount number is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself." Hirka instead relying on full account numbers linked with a master account. For at least these reasons, Hirka fails to teach or disclose each and every limitation of independent Claim 1 and therefore does not anticipate Claim 1. The rejection should be withdrawn.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes Hirka does in fact disclose the amended feature of “subaccount number is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself;” more specifically: Hirka discloses, in [0042],  “According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith. According to this aspect, the cardholder will select an account associated with the card after swiping the card. Alternatively, he cardholder may select an type of account. The cardholder selection comprises additional information that will ultimately be used to retrieve (and perhaps validate) the proper account (e.g., the account corresponding to the user's selection and/or the account that is selected based on certain rules applied by the processor chain to select one of the accounts associated with the master account).”  Further, in [0044], Hirka discloses “Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request. The decisioning for the formulation of the actual transaction request (e.g., a request including the selected account) may then take place at one of the "downstream" elements in the processing chain (e.g., at the merchant acquirer, at the association, at the issuer, or at a processor), to be discussed below.”
Thus as reasonably constructed from Hirka a cardholder has a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith, which represents primary account number.  Further the preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection represents the payment request with a particular one of the plurality of sub account numbers of the received primary account number that is associated with the received transaction request.  Further, the sub account number will be represented in the form of an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request, thus reading on “subaccount number is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself.”  Therefore the examiner finds this argument not persuasive. 
	Similar rationale is applied to Claim 9 and 17, and the respective dependent claims 2-5, 10-13, and 20-21. Further, similar rationale is applied to Claims 6-8, 14-16, 18, and 19.  Therefore the examiner finds these arguments not persuasive.

	Applicant further has not provided any Remarks/Arguments towards the Double Patenting Rejection; therefore, the Double Patenting Rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (i.e., Claims 17-21). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 9-13, 17, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hirka et al. (US 2003/0061157 A1).

Regarding Claim 1;
Hikra discloses a point of sale terminal system improved to receive from a financial card a single primary account number associated with a single financial management system for the financial card having ([0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card), the single primary account number having a plurality of different user selectable per-transaction subaccount numbers that are subordinate to the primary account number for receipt of a particular one of the plurality of subaccount numbers at the time of processing of a purchase transaction for a enabling user personal financial management support to a user of the financial card for allocating the purchase transaction to a subaccount the is unique to the received subaccount number ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card), the improvements to the point of sale terminal comprising: 
a transaction interface located at a point of sale configured to receive transaction information including a transaction amount for which authorization of payment is being requested by the user and to generate a payment request and a transaction request associated therewith ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card); 
a card reader communicatively coupled to the transaction interface and configured to receive a payment request from an output interface of the financial card that includes the single primary account number for the financial card, and to transmit the payment request having the received single primary account number for the financial card ([0016] – card reader [0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card); 
a transaction processing system communicatively coupled to the transaction interface to receive the transaction request and coupled to the card reader configured to receive the payment request that includes primary account number , the transaction processing system also configured to receive the particular one of the plurality of subaccount numbers of the received primary account number that is associated with the received transaction request ([0016] – card reader [0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card), wherein the subaccount number, is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself ([0042] and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request), further configured to prepare a processing transaction approval request over a network interface to the financial management system associated with the primary account number of the financial cart, the transaction approval request including the received primary account number, the received particular subaccount number, and the transaction amount ([0026] – amount of funds involved in the transaction and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request), to transmit the transaction approval request to the financial management system, and to receive, in response, an approval or denial of the transaction amount for the particular subaccount number included in the transaction approval request ([0043]– approval and settlement), and to process the transaction request wherein the received response is the approval of the transaction amount for the primary account number and the particular subaccount number ([0043] – approval and settlement).

Regarding Claim 2;
Hirka discloses the system to Claim 1.
	Hirka further discloses wherein the card reader is configured to receive the particular subaccount number from the financial card and transmit the received subaccount number to the transaction processing system ([0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).

Regarding Claim 3;
Hirka discloses the system to Claim 2.
	Hirka further discloses wherein the financial card includes a magnetic strip and the card reader is configured a magnetic strip reader to read and receive the primary account number, the card reader further having a user interface configured to receive the plurality of subaccount numbers of the primary account number and to receive the particular subaccount number for the transaction request, the card reader configured to transmit the primary account number as received from the magnetic card strip reader and the particular subaccount number as received from the user interface to the transaction processing system ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).

Regarding Claim 4;
Hirka discloses the system to Claim 3.
	Hirka further discloses wherein the financial card is a debit card having the magnetic strip configured to receive the primary account number and the single primary account is a debit card account associated with a debit card number of the debit card, and wherein each of the plurality of subaccount numbers under the primary account number of the debit card has a unique personal identification number (PIN), and the card reader configured to receive each of the plurality of PINs each being associated with a different one of the plurality of subaccount numbers, the transaction processing system is configured to transmit each of the plurality of PINS to the financial management system and receive an approval in reply for each of the plurality of PINS for the primary account number ([0018] – debit and [0023] - According to one aspect of the second embodiment, a customer holds multiple accounts accessed through a card issuing institution. The card issuing institution issues to the customer a card encoded with alias master account information. The alias account information indicates that the account is with the card issuing institution and that a personal identification number (PIN) is required to access the account. The card issuing institution assigns a PIN to each of the customer's multiple accounts. When using the card, the card is swiped at the point-of-sale terminal to read the alias account information. The customer enters the PIN that corresponds to the account desired to be accessed. The point-of-sale terminal then processes the transaction using the alias account information and the PIN. This alias account information and the PIN are ultimately transmitted to the card issuing institution. The alias account information is sufficient to identify the card issuing institution and within the institution the customer. The card issuing institution makes authorization decisions and debits the correct actual account based on receiving a PIN that corresponds to one of the customer's multiple accounts. Thus, a specific account of the customer is accessed when the card issuing institution receives transaction data for the customer's alias account with the correct PIN designating a specific actual account and [0043] – approval and settlement).

Regarding Claim 5;
Hirka discloses the system to Claim 3.
	Hirka further discloses wherein the financial card includes a magnetic strip and the card reader is configured with a magnetic card strip reader for reading the primary account number and the particular subaccount number from the magnetic strip on the financial card and to transmit the primary account number and the particular subaccount number as received from the magnetic card strip reader to the transaction processing system ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).

Regarding Claim 9;
Hirka discloses a method of a point of sale transaction system having a transaction point of sale terminal system (Abstract), the method comprising:
receiving at a transaction interface transaction information including a transaction amount for which authorization of payment is being requested by the user and to generate a payment request and a transaction request associated therewith ([0026] – amount of funds involved in the transaction and [0044] - In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request),
receiving from a financial card a single primary account number associated with a single financial management system ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card), 
receiving a particular one of a plurality of different user selectable per-transaction subaccount numbers that are subordinate to the primary account number of the financial card for processing of a purchase transaction for a enabling user personal financial management support to a user of the financial card for allocating the purchase transaction to a subaccount the is unique to the received subaccount number ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request), wherein the subaccount number, is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself ([0042] and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request),
 	receiving at a card reader a payment request from an output interface of the financial card that includes the single primary account number for the financial card ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card), 
transmitting from the card reader the payment request that includes having the received single primary account number for the financial card ([0044] - In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request), 
at a transaction processing system: 
receiving the transaction request ([0026] – amount of funds involved in the transaction and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request); 
receiving the payment request that includes primary account number ([0026] – amount of funds involved in the transaction and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request);
 receiving a particular one of the plurality of subaccount numbers of the received primary account number that is associated with the received transaction request ([0026] – amount of funds involved in the transaction and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request);
 preparing a processing transaction approval including the received primary account number, the received particular subaccount number, and the transaction amount [0026] – amount of funds involved in the transaction and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request and ; 
transmitting the transaction approval request to the financial management system ([0043] - This aspect of the second embodiment entails decision making logic elsewhere in the processing chain so that the proper account (as described in the previous paragraph) is selected and used to formulate the transaction request that is processed to approval and settlement);
receiving from the financial management system an approval or denial of the transaction amount for the particular subaccount number included in the transaction approval request ([0032] and [0043]); and
processing the transaction request wherein the received response is the approval of the transaction amount for the primary account number and the particular subaccount number ([0032] and [0043]).

Regarding Claim(s) 10-13; claim(s) 10-13 is/are directed to a/an method associated with the system claimed in claim(s) 2-5. Claim(s) 10-13 is/are similar in scope to claim(s) 2-5 and is/are therefore rejected under similar rationale.

Regarding Claim 17;
Hirka discloses a system for receiving payment for a transaction amount from a user with personal financial management support for the user (Abstract) comprising:
 means for receiving a transaction request that includes a transaction amount [0026] – amount of funds involved in the transaction and [0044] - In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request),
 means for receiving from a financial card a primary account number associated with a primary account having a plurality of different subaccount numbers ([0022] - In a second embodiment, the card functions to access multiple accounts by routing the transaction based on additional data. The selection of an account (or type of account) is transmitted with the transaction data from the point-of-sale terminal and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card);
 means for receiving a particular one of the plurality of subaccount numbers for processing of the transaction amount [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request), wherein the subaccount number, is a subaccount indicator that is a further numeric, letter, or alphanumeric value associated with the primary account number and is not an account number itself ([0042] and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request),
means for transmitting the transaction amount, the received primary account number and the received subaccount number to a financial account management system for payment authorization of the transaction amount ([0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request); and
 means for receiving authorization of both the primary account number and the subaccount number from the financial institution responsive to the transmitting by the means for transmitting ([0032] and [0043]).

Regarding Claim 20;
Hirka discloses the system to Claim 17.
Hirka further discloses wherein the means for receiving the particular one of the plurality of subaccount numbers is a user interface configured for receiving a user input indicative of the particular subaccount number for the transaction request ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).

Regarding Claim 21;
Hirka discloses the system to Claim 17.
Hirka further  discloses wherein the means for receiving the financial card primary account number for the transaction request and the transaction amount is a magnetic strip card reader ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6-8, 14-16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirka et al. (US 2003/0061157 A1) in view of Blossom (US 7,191,952 B2).

Regarding Claim 6;
Hirka discloses the system to Claim 3.
Hirka further discloses ...the card reader is configured to .... receive the primary account number from the financial card, the card reader further having a user interface configured to receive the plurality of subaccount numbers of the primary account number and receive the particular subaccount number for the transaction request, the card reader configured to transmit the primary account number as received from the magnetic card strip reader and the particular subaccount number as received from the user interface to the transaction processing system ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).
Hirka fails to explicitly disclose wherein the financial card is a smart card having a smart chip thereon and the card reader is configured to electrically receive 
However, in an analogous art, Blossom teaches wherein the financial card is a smart card having a smart chip thereon and the card reader is configured to electrically receive (Blossom, col. 1, lines 45-67- integrated circuit (IC) chips... I/O interface may take the form of a contact with the external system, or a peripheral thereof, for proper transfer of signals. Alternatively, the I/O interface may take the form of a radio frequency (RF) interface for allowing communication between the smart card and the external system via the transmission and reception of RF signals. The external system may take the form, for example, of a card reader, a merchant's point of sale system, or an automated teller machine and Claim 1).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time the invention was made to combine the teachings of Blossom to the card of Hirka to include wherein the financial card is a smart card having a smart chip thereon and the card reader is configured to electrically receive.
One would have been motivated to combine the teachings of Blossom to Hirka  to do so as it provides / allows a thin, flexible, card that combines the functions of different cards into a single card instrument (Blossom, col. 2, lines 55-57).

Regarding Claim 7;
Hirka discloses the system to Claim 3.
Hirka further discloses wherein the financial card is a ... debit card for ... providing the primary account number to the smart card reader, and wherein each of the plurality of subaccount numbers under the primary account number of the smart debit card has a unique personal identification number (PIN), and the card reader configured to receive each of the plurality of PINs each being associated with a different one of the plurality of subaccount numbers, the transaction processing system is configured to transmit each of the plurality of PINS to the financial management system and receive an approval in reply for each of the plurality of PINS for the primary account number ([0018] – debit and [0023] - According to one aspect of the second embodiment, a customer holds multiple accounts accessed through a card issuing institution. The card issuing institution issues to the customer a card encoded with alias master account information. The alias account information indicates that the account is with the card issuing institution and that a personal identification number (PIN) is required to access the account. The card issuing institution assigns a PIN to each of the customer's multiple accounts. When using the card, the card is swiped at the point-of-sale terminal to read the alias account information. The customer enters the PIN that corresponds to the account desired to be accessed. The point-of-sale terminal then processes the transaction using the alias account information and the PIN. This alias account information and the PIN are ultimately transmitted to the card issuing institution. The alias account information is sufficient to identify the card issuing institution and within the institution the customer. The card issuing institution makes authorization decisions and debits the correct actual account based on receiving a PIN that corresponds to one of the customer's multiple accounts. Thus, a specific account of the customer is accessed when the card issuing institution receives transaction data for the customer's alias account with the correct PIN designating a specific actual account and [0043] – approval and settlement).).
Hirka fails to explicitly disclose wherein the financial card is a smart ...card for electrically providing...
However, in an analogous art, Blossom teaches wherein the financial card is a smart ...card for electrically providing... (Blossom, col. 1, lines 45-67- integrated circuit (IC) chips... I/O interface may take the form of a contact with the external system, or a peripheral thereof, for proper transfer of signals. Alternatively, the I/O interface may take the form of a radio frequency (RF) interface for allowing communication between the smart card and the external system via the transmission and reception of RF signals. The external system may take the form, for example, of a card reader, a merchant's point of sale system, or an automated teller machine and Claim 1).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time the invention was made to combine the teachings of Blossom to the debit card of Hirka to include wherein the financial card is a smart card having a smart chip thereon and the card reader is configured to electrically receive.
One would have been motivated to combine the teachings of Blossom to Hirka  to do so as it provides / allows a thin, flexible, card that combines the functions of different cards into a single card instrument (Blossom, col. 2, lines 55-57).

Regarding Claim 8;
Hirka discloses the system to Claim 3.
	Hirka further discloses wherein the financial card is a ... card... and the card reader is configured to electrically receive the primary account number and the particular subaccount number from the financial card, and to transmit the primary account number and the particular subaccount number to the transaction processing system. ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).
Hirka fails to explicitly disclose wherein the financial card is a smart chard having a smart chip thereon and the card reader is configured to electrically receive... 
However, in an analogous art, Blossom teaches wherein the financial card is a smart chard having a smart chip thereon and the card reader is configured to electrically receive... (Blossom, col. 1, lines 45-67- integrated circuit (IC) chips... I/O interface may take the form of a contact with the external system, or a peripheral thereof, for proper transfer of signals. Alternatively, the I/O interface may take the form of a radio frequency (RF) interface for allowing communication between the smart card and the external system via the transmission and reception of RF signals. The external system may take the form, for example, of a card reader, a merchant's point of sale system, or an automated teller machine and Claim 1).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time the invention was made to combine the teachings of Blossom to the card of Hirka to include wherein the financial card is a smart chard having a smart chip thereon and the card reader is configured to electrically receive.
One would have been motivated to combine the teachings of Blossom to Hirka  to do so as it provides / allows a thin, flexible, card that combines the functions of different cards into a single card instrument (Blossom, col. 2, lines 55-57).

Regarding Claim(s) 14-16; claim(s) 14-16 is/are directed to a/an method associated with the system claimed in claim(s) 6-8. Claim(s) 14-16 is/are similar in scope to claim(s) 6-8 and is/are therefore rejected under similar rationale.

Regarding Claim 18;
Hirka discloses the system to Claim 17.
Hirka further discloses wherein the means for receiving the financial card primary account number and the particular one of the subaccount number for the transaction request and the particular transaction amount is an ... reader of a .... card ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).
Hirka fails to explicitly disclose ...electronic reader of a smart card.
However, in an analogous art, Blossom teaches ... electronic reader of a smart card (Blossom, col. 1, lines 45-67- integrated circuit (IC) chips... I/O interface may take the form of a contact with the external system, or a peripheral thereof, for proper transfer of signals. Alternatively, the I/O interface may take the form of a radio frequency (RF) interface for allowing communication between the smart card and the external system via the transmission and reception of RF signals. The external system may take the form, for example, of a card reader, a merchant's point of sale system, or an automated teller machine and Claim 1).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time the invention was made to combine the teachings of Blossom to the card of Hirka to include electronic reader of a smart card.
One would have been motivated to combine the teachings of Blossom to Hirka  to do so as it provides / allows a thin, flexible, card that combines the functions of different cards into a single card instrument (Blossom, col. 2, lines 55-57).

Regarding Claim 19;
Hirka discloses the system to Claim 17.
Hirka further discloses wherein the means for receiving the financial card primary account number for the transaction request and the particular transaction amount is an ... reader of a ... card ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request)., wherein the means for receiving the particular one of the plurality of subaccount numbers is a user interface configured for receiving a user input indicative of the particular subaccount number for the transaction request ([0020] – magnetic stripe and [0042] - According to a first aspect of a second embodiment focusing on operations as the POS, the multiple purpose card is a card having a single master account (e.g., an alias account) corresponding to the multiple accounts associated therewith.  According to this aspect, the cardholder will select an account associated with the card after swiping the card and [0044] -  Therefore, in this embodiment the POS device/merchant processor will forward a preliminary transaction request comprising the master account information (alias) and additional information comprising the user selection. The user selection expressing an account preference or requirement (or account type) may take various forms, including customer-specific information that selects and validates an account (e.g., a PIN number or similar code associated with the specific account) or other information such as simply selected the transaction type (e.g., C for credit; D for debit; A for ATM; and S for stored value). In either case, the additional information will be appended with the master account information (or alias) in the preliminary transaction request).
Hirka fails to explicitly disclose ...electronic reader of a smart card.
However, in an analogous art, Blossom teaches ... electronic reader of a smart card (Blossom, col. 1, lines 45-67- integrated circuit (IC) chips... I/O interface may take the form of a contact with the external system, or a peripheral thereof, for proper transfer of signals. Alternatively, the I/O interface may take the form of a radio frequency (RF) interface for allowing communication between the smart card and the external system via the transmission and reception of RF signals. The external system may take the form, for example, of a card reader, a merchant's point of sale system, or an automated teller machine and Claim 1).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time the invention was made to combine the teachings of Blossom to the card of Hirka to include electronic reader of a smart card.
One would have been motivated to combine the teachings of Blossom to Hirka to do so as it provides / allows a thin, flexible, card that combines the functions of different cards into a single card instrument (Blossom, col. 2, lines 55-57).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,671,997. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites  A point of sale terminal system improved to receive a primary account number of a financial card and one of a plurality of per-use different subaccount numbers that are subordinate to the primary account number for enabling user personal financial management support to a user of the financial card, the improvements to the point of sale terminal comprising: a transaction interface located at a point of sale for receiving transaction information including a transaction amount for which authorization of payment is being requested by the user; a card reader reading a magnetic strip on a financial card having a single primary account with a single financial management system, the primary account having the primary account number, the primary account having the plurality of subaccounts subordinate to the primary account with each subaccount being identifiable by a unique subaccount indicator that is different from but subordinate to the primary account number, wherein the card reader reads from the magnetic strip the primary account number and a single different subaccount indicator as selected from among a plurality of subaccount indicators on the financial card by the user of the financial card for each received transaction amount wherein the primary account number is obtained from a predefined static portion of the magnetic strip of the financial card and the card reader obtains the subaccount indicator from a variably definable portion of the same magnetic strip that is separate and distinct from the predefined portion containing the primary account number, wherein the card reader is configured for reading of the variably definable portion of the magnetic strip having the subaccount indicator for each reading of the financial card for two more received transactions responsive to changes by the user to the variably definable portion on the financial card; a transaction processing system communicatively coupled to the card reader for receiving the primary account number and the single different subaccount indicator for each received transaction, the transaction processing system having a network interface communicating with a remote financial account management system of the primary account number having the plurality of different subaccounts within the primary account, the network interface including transmitting the received transaction information including the transaction amount, the magnetically read primary account number, and for each received transaction the different magnetically read subaccount indicator to the financial account management system and receiving a financial account management system reply for each received transaction as to both the primary account number and the subaccount indicator for the processing of each transaction amount.
The examiner respectfully notes the section emphasized above in Claim 1 of U.S. Patent No. 10,671,997 are substantially similar to those of Claim 1, 9, and 17. 
 Regarding 2-8, 10-16, and 18-21, claims 2-8, 10-16, and 18-21 depend from independent c Claim 1, 9, and 17 respectively and inherit the Double Patenting rejection. 

Claim 1, 9, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,265,998. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 A personal financial account management system for payment of a point of sales payment transaction related to a purchase by a user comprising: a point of sale financial transaction account management system having a processor, a memory, a network interface and computer executed instructions configuring the system for management and administration of a primary account for use with a financial point of sale transaction card having a magnetic strip readable by a magnetic reader at one or a plurality of transaction process systems and for reviewing and authorizing in at least near real time the payment transactions received from a point of sale transaction processing system's reading of the magnetic strip on the financial point of sale transaction card, the primary account having a plurality of subaccounts, the financial transaction account management system including a prefunded amount for each of the subaccounts within the primary account; and the point of sale transaction processing system having a processor, a memory, a data communication interface and computer executed instructions configuring the point of sale transaction processing system for payment of a sales transaction having a point of sale transaction amount and for receiving input including a primary account number PAN from a magnetic financial card reader and for receiving a user selected subaccount indicator from among the plurality of subaccounts to be used for payment of the transaction amount, the point of sale transaction processing system transmitting the transaction amount, the received primary account number and the received subaccount indicator as a point of sale payment transaction request via the data communication interface that is communicatively coupled to the network interface of the financial transaction account management system, wherein the financial transaction account management system includes computer executable instructions for receiving from the point of sale transaction processing system the point of sale payment transaction request including the primary account, the subaccount indicator and the transaction amount, comparing the received point of sale transaction amount with the prefunded amount of the subaccount associated with the received subaccount indicator, determining an availability of the prefunded amount within the subaccount of the subaccount indicator and transmitting over the network interface a verification of available prefunded amount to the data communication interface of the point of sale transaction processing system responsive to a successful determination of availability of prefunded amount and transmitting over the network interface a lack of funds indication to the data communication interface of the point of sale transaction processing system responsive to an unsuccessful determination of availability of prefunded amounts, at least one of which is provided in at least near real time with the receipt of the payment transaction, and wherein the point of sale transaction processing system is configured to accept verification from the financial transaction account management system and provide an authorization indication of the verified point of sale payment transaction for the point of sale payment amount from the user selected subaccount.
The examiner respectfully notes the section emphasized above in Claim 1 of U.S. Patent No. 8,265,998 are substantially similar to those of Claim 1, 9, and 17. 
 Regarding 2-8, 10-16, and 18-21, claims 2-8, 10-16, and 18-21 depend from independent c Claim 1, 9, and 17 respectively and inherit the Double Patenting rejection. 

Claim 1, 9, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,515,815. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1  A financial system for processing financial purchase transaction payments with user oriented personal financial management support comprising: a server having a processor, a network interface, a non-transitory memory and computer executable instructions including a database, and a network interface; the network interface communicatively interfacing with a remote financial purchase transaction processing system over a communication network for receiving a primary account number, a financial purchase transaction amount, and a subaccount indicator; the database including a plurality of primary accounts each having a plurality of subaccounts each associated with a subaccount indicator and each having a funding level; computer executable instructions for performing the method of: establishing in the database a primary account for the user having a primary account number for financial purchase transactions; establishing in the database a plurality of subaccounts each with a subaccount indicator within the primary account and having a subaccount funding level for financial purchase transactions; receiving a funding level from the user located at a remote financial purchase processing system for each of the subaccounts and indicating in the database the receipt of such funding level in each of the subaccounts of the primary account for financial purchase transactions; receiving over the network interface a financial purchase transactions payment request from the financial purchase transaction processing system for payment authorization of a financial purchase transaction payment associated with an activity of the user associated with the financial purchase transaction processing system, the financial purchase transaction payment request including a financial purchase transaction amount, the primary account number, and a user selected subaccount indicator, wherein the received user selected subaccount indicator in the received payment request is one of the plurality of subaccount indicators associated with one of the plurality of subaccounts within the primary account associated with the received primary account number; verifying the received financial purchase transaction amount is within the received funding level for the subaccount associated with the received user selected subaccount indicator contained within the received payment request in near real time; and transmitting over the network interface a financial purchase transaction authorization to the financial purchase transaction processing system in response in near real time to a positive verification that the received financial purchase transaction amount is within the funding level of the subaccount associated with the received subaccount indicator.
The examiner respectfully notes the section emphasized above in Claim 1 of U.S. Patent No. 8,515,815 are substantially similar to those of Claim 1, 9, and 17. 
 Regarding 2-8, 10-16, and 18-21, claims 2-8, 10-16, and 18-21 depend from independent c Claim 1, 9, and 17 respectively and inherit the Double Patenting rejection. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627